United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Minerva, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1206
Issued: September 11, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On April 22, 2013 appellant, through counsel, filed a timely appeal from a March 28,
2013 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). Because
more than 180 days elapsed from the last merit decision dated December 19, 2011 to the filing of
this appeal, the Board lacks jurisdiction to review the merits of his claim pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.2
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for
reconsideration of his claim under 5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101 et seq.

For OWCP decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal
of OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e) (2008).

FACTUAL HISTORY
Appellant, a 45-year-old letter carrier, filed a Form CA-2 claim for benefits on
November 30, 1995, alleging that he developed a right knee condition causally related to
employment factors. OWCP accepted the claim for right knee chondromalacia of the right
patella and authorized surgery.
In reports dated September 12, 2009 and July 30, 2010, Dr. William N. Grant, Boardcertified in internal medicine, found that appellant had a 28 percent right lower extremity
impairment stemming from his accepted right chondromalacia of the right patella condition. He
stated that appellant had flexion contracture up to 15 degrees, which represented a moderate
impairment of 20 percent, and flexion up to 80 degrees, which represented a mild impairment of
10 percent pursuant to Table 16-23 at page 5493 of the A.M.A., Guides. Using the Combined
Values Chart at page 604,4 Dr. Grant found that appellant had a 28 percent total equal right
lower extremity impairment, a class 3 severe impairment under Table 16-25 at page 550 of the
A.M.A., Guides.
In a Form CA-7 dated April 25, 2011, appellant requested a schedule award based on a
partial loss of use of his right lower extremity.
In order to determine the degree of appellant’s right lower extremity impairment
stemming from his accepted right knee condition, OWCP referred the statement of accepted facts
and appellant’s medical records to Dr. Manhal A. Ghanma, Board-certified in orthopedic
surgery, for an impairment evaluation. In a May 9, 2011 report, Dr. Ghanma found that
appellant had a 10 percent impairment of the right lower extremity pursuant to the A.M.A.,
Guides. He used the diagnosis-based impairment method, finding that, under Table 16-3, page
511,5 Knee Regional Grid, Lower Extremity Impairments, appellant had a two millimeter
cartilage interval in the right knee. This yielded a class 1 rating for chondromalacia of the
patella. In addition, Dr. Ghanma determined that appellant had a physical examination grade
modifier of 1, at Table 16-7,6 the table pertaining to rating lower extremity impairments based on
physical examination, based on minimal findings, including crepitation noted on examination.
With regard to functional history, he assigned a grade modifier of 1, relying on the Adjustment
Grid, Functional History at Table 16-6,7 and he rated a grade modifier of 1 for clinical studies at
Table 16-8, Section 16.3c.8 Using the net adjustment formula at page 521,9 he subtracted the
3

America Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A., Guides)
(6 ed.) 549.
th

4

Id. at 604.

5

Id. at 511.

6

Id. at 517.

7

Id. at 516.

8

Id. at 519, 520.

9

Id. at 521.

2

grade modifier of 1 from physical examination, functional history and clinical studies for a net
adjustment of zero, which produced a grade of C, for no adjustment, and a final right lower
extremity impairment of 10 percent.
In a report dated May 26, 2011, an OWCP medical adviser concurred with Dr. Ghanma’s
findings and conclusions and recommended that appellant be granted an award for a 10 percent
right lower extremity impairment.
By decision dated June 29, 2011, OWCP granted appellant a schedule award for a 10
percent permanent impairment of the right lower extremity for the period April 2 to October 20,
1996, for a total of 201.60 days of compensation.
On July 12, 2011 appellant, through his attorney, requested an oral hearing, which was
held on October 12, 2011.
By decision dated December 19, 2011, an OWCP hearing representative affirmed the
June 29, 2011 decision.
By letter dated July 2, 2012, appellant’s attorney requested reconsideration. He
submitted a January 23, 2012 report from Dr. Grant. This report was essentially an updated,
version of Dr. Grant’s September 12, 2009 and July 30, 2010 reports which rated a 28 percent
right lower extremity impairment for appellant’s right patella chondromalacia. Dr. Grant stated
that range of motion can be used in evaluating appellant’s impairment “because there is not a
table that addresses either of these problems.”
By decision dated March 28, 2013, OWCP denied appellant’s application for review on
the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require OWCP to review its prior decision.
LEGAL PRECEDENT
Under 20 C.F.R. § 10.606(b) of the federal regulations, a claimant may obtain review of
the merits of his or her claim by showing that OWCP erroneously applied or interpreted a
specific point of law; by advancing a relevant legal argument not previously considered by
OWCP; or by constituting relevant and pertinent evidence not previously considered by
OWCP.10 Evidence that repeats or duplicates evidence already in the case record has no
evidentiary value and does not constitute a basis for reopening a case.11
ANALYSIS
In the present case, appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law; nor has he advanced a relevant legal argument not previously
considered by OWCP. Appellant submitted, with a request for reconsideration, a January 23,
10

20 C.F.R. § 10.606(b). See generally 5 U.S.C. § 8128(a).

11

Howard A. Williams, 45 ECAB 853 (1994).

3

2012 report from Dr. Grant, appellant’s treating physician, who rated a 28 percent right lower
extremity impairment based on loss of range of motion in the right knee. OWCP granted a 10
percent schedule award based on Dr. Ghanma’s May 9, 2011 second opinion report, which, it
found, outweighed the opinion of Dr. Grant, as Dr. Ghanma rendered his impairment rating in
conformance with the applicable tables and charts of the A.M.A., Guides. Dr. Grant’s
January 23, 2012 report merely reiterates his previously stated findings and conclusions, which
OWCP rejected in its previous decisions. This evidence is therefore cumulative and
duplicative.12
Appellant’s reconsideration request failed to show that OWCP erroneously applied or
interpreted a point of law nor did it advance a point of law or fact not previously considered by
OWCP. Dr. Grant’s previous reports had also rated appellant’s impairment as 28 percent
impairment of the right lower extremity based upon loss of range of motion. Dr. Grant’s
statement in his January 23, 2012 report that appellant’s loss of range of motion was the
appropriate measure of his impairment does not show that OWCP erroneously rated appellant
utilizing a diagnosed-based methodology. The sixth edition of the A.M.A., Guides states that
range of motion is used primarily as a physical examination adjustment factor and only to
determine actual impairment values when a grid permits its use as an option, this is a significant
change from prior editions.13 Table 16-7, the applicable table for lower extremity physical
examination adjustments utilizes range of motion as a grade modifier adjustment.14 OWCP did
not abuse its discretion in refusing to reopen appellant’s claim for a review on the merits.
Appellant may request a schedule award or an increased schedule award based on
evidence of a new exposure or medical evidence showing a progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for
reconsideration on the merits of his claim under 5 U.S.C. § 8128(a).

12

See Patricia G. Aiken, 57 ECAB 441 (2006).

13

A.M.A., Guides 387.

14

Id. at 517.

4

ORDER
IT IS HEREBY ORDERED THAT the March 28, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 11, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

5

